                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Adam Christopher Pepper,               )                  Civil Action No.: 0:17-cv-01998-JMC
                                       )
                           Plaintiff,  )
                                       )
              v.                       )                                 ORDER
                                       )
Commissioner of Social Security        )
Administration,                        )
                                       )
                           Defendant.  )
______________________________________ )

       Plaintiff brought this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain

judicial review of the final decision of the Commissioner of Social Security Administration (“the

Commissioner”), denying his claims for Disability Insurance Benefits (“DIB”). (ECF No. 1.) This

matter is before the court for review of Magistrate Judge Paige J. Gossett’s (“Magistrate Judge”)

Report and Recommendation (“Report”) filed on August 27, 2018, recommending that the

Commissioner’s decision be reversed pursuant to sentence four of 42 U.S.C. § 405(g) and that the

case be remanded to the Commissioner for further administrative proceedings. (ECF No. 30.) For

the reasons set forth below, the court ACCEPTS the Magistrate Judge’s Report, REVERSES the

Commissioner’s decision, and REMANDS the case for further administrative proceedings.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 30.) As brief background, the ALJ determined that

Plaintiff had not been disabled, for purposes of the Social Security Act, from the alleged onset date

of April 3, 2010, through the date last insured of December 31, 2015, because Plaintiff did not

have an impairment that met or medically equaled one of the listed impairments in 20 C.F.R. Part



                                                 1
404, Subpart P, Appendix 1 (“the Listings”). (Id. at 3-4.) In reaching that conclusion, the ALJ

also reasoned that Plaintiff possessed the residual functional capacity to perform light work as

defined in 20 C.F.R. § 404.1567(b), and jobs existed in significant numbers, within the national

economy, for Plaintiff to perform. (ECF No. 9-2 at 19, 29.) On May 30, 2017, the Appeals Council

(“the Council”) denied Plaintiff’s request for review, making the ALJ’s decision the final decision

of the Commissioner. (ECF No. 9-2 at 2.) See also Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir.

2011) (stating that an ALJ’s decision was the final decision of the Commissioner when the Council

denied a request for review); Higginbotham v. Barnhart, 405 F.3d 332, 336 (5th Cir. 2005)

(holding that the Commissioner’s “final decision” includes when the Council denies a request for

review of an ALJ’s decision). On July 28, 2017, Plaintiff filed his Complaint against the

Commissioner. (ECF No. 1.)

       On August 23, 2018, the Magistrate Judge held oral argument, and both parties were

represented by counsel. (ECF No. 29.) The Magistrate Judge determined that the ALJ’s reasons

for not giving substantial weight to the VA’s disability rating were insufficient in light of precedent

from the United States Court of Appeals for the Fourth Circuit and prevented the court from

determining whether the reasons were persuasive, specific, and valid. (Id. at 7-9.) Because the

ALJ’s reasons were insufficient, the Magistrate Judge recommended that the Commissioner’s

decision be reversed and the matter be remanded for further consideration. (Id. at 8-9.)

                                  II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina.          The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains



                                                  2
with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1); see

also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or modify, in whole or in part,

the Magistrate Judge’s recommendation or recommit the matter with instructions. 28 U.S.C. §

636(b)(1).

                                         III. DISCUSSION

          The parties were notified of their right to file objections on August 27, 2018. (ECF No. 30

at 10.) The Commissioner notified the court of her intention not to file objections to the Magistrate

Judge’s Report. (ECF No. 31 at 1.) Likewise, Plaintiff did not object to the Magistrate Judge’s

Report.

          In the absence of specific objections to the Magistrate Judge’s Report, the court is not

required to give any explanation for adopting the Report. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983). Instead, the court “must ‘only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co.,

416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Furthermore, a failure to file specific written objections to the Report results in a party’s waiver of

the right to appeal from the judgment of the court based upon such recommendation. 28 U.S.C. §

636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985);

United States v. Schronce, 727 F.2d 91 (4th Cir. 1984). In the instant case, the court has carefully

examined the findings of the Report and concludes that the ALJ’s decision was not supported by

substantial evidence as it relates to Plaintiff’s disability and is questionable under Fourth Circuit

precedent. (ECF No. 30 at 7-9.) Since no specific objections were filed by either party, the court

adopts the Report herein. Camby, 718 F.2d at 199.



                                                   3
                                     IV. CONCLUSION

       After a thorough and careful review of the record, the court finds the Magistrate Judge’s

Report provides an accurate summary of the facts and law in the instant case. The court

ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 30) and incorporates

it herein by reference. For the reasons set out in the Report, the Commissioner’s decision is

REVERSED pursuant to sentence four of 42 U.S.C. § 405(g), and the case is REMANDED to

the Commissioner for further administrative proceedings.

       IT IS SO ORDERED.




                                                   United States District Judge
October 2, 2018
Columbia, South Carolina




                                               4
